Johnston, J.
(dissenting). The only difference of opinion in the case is as to the extent of inquiry that may be made upon the application or intervention of a subsequent attaching creditor. The practice in our state differs widely from that of others, where, under their statutes, intervention is considered to be an independent proceeding. Here, the subsequent attaching creditor or other person who claims an interest may come into the original proceeding, and by motion or interplea directly attack the validity or sufficiency of the'first attachment. That this may be done is as well established as any rule which has been announced by the court. White Crow v. White Wing, 3 Kan. 276 ; Long Brothers v. Murphy, 27 id. 375 ; Ashton v. Clayton, 27 id. 626 ; Bodwell v. Heaton, 40 id. 36; Grocery Co. v. Records, 40 id. 119; Dearborn v. Vaughan, 46 id. 506; Boot and Shoe Co. v. August, 51 id. 53; Manufacturing Co. v. August, 51 id. 59; Dolan v. Topping, 51 id. 321; Implement Co. v. Parlin & Orendorff Co., 51 id. 566 ; s. c. id. 632 ; Bank of Santa Fe v. Haskell Co. Bank, 54 id. 375.
When he comes in in this way, he acquires a standing in court, and a right to show that the former attachment was wrongfully obtained or is for any reason invalid. In Ashton v. Clayton, supra, it was held that he might show that the claim upon which the first attachment was issued was not just, that in fact it had been paid, and that there was therefore nothing due from the defendant to the first attaching creditor. In Grocery Co.v. Records, supra, it was held that an assignee had a right to intervene and attack an attachment upon the ground that the facts stated in the affidavit for the attachment were untrue. In Dolan v. Topping, supra, it was held that the junior-attaching creditor might attack the first attachment. *134upon the ground that it was not served by the proper officer. In Bank of Santa Fe v. Haskell County Bank, supra, the junior attaching creditor was permitted to show that the gróunds upon which the first attachment was obtained were insufficient and that the facts stated in the affidavit for attachment did not warrant the issuance of the writ.
The law, as declared in the syllabus of the case, and to which the members of the court were all agreed, is, that “where a judgment creditor has levied upon personal property subject to the attachment of another party, he is entitled to come into court and move to discharge the property from the attachment if the writ has been improvidently or improperly obtained.” An ordinary attachment can only be had upon a claim that is due. Upon a debt not due, an attachment cannot be issued, except it is granted by the court or judge. Civil Code, §§230-6. An attachment upon a debt not due, issued without such authority, is absolutely void. In such a case the action must be dismissed; and, even where the order of attachment is granted, if it is afterward determined that the grounds therefor were not true, then also the action should be dismissed. Pierce v. Myers, 28 Kan. 369. To the extent that the debt in this case was not due, the attachment issued thereon without the permission of the court or judge was a fraud as against subsequent creditors whose attachments were rightfully obtained, and they are entitled to intervene for the purpose of setting aside the former attachment. Davis v. Eppinger, 18 Cal. 378 ; Patrick v. Montader, 13 id. 434; Express Company v. Lucas, 36 Ind. 361; 1 Shinn on Attachment, p. 760 and note.
The absence of an order authorizing the issuance of an attachment in such a case is more than a technical defect or irregularity. It goes to the question of au*135thority to issue ; and, in states where one other than .the defendant is not permitted to have the attachment dissolved because of irregularities, he may nevertheless have it dissolved, by intervention or otherwise, where it has been illegally issued. Walker v. Roberts, 4 Rich. 561; 1 Shinn on Attachment, § 344. If, as the court has already determined, he may show that the claim under which the attachment was levied was not just or valid, and, as it has determined in another case, that the grounds for attachment were not sustained, and, in still another case, that the attachment was not properly served, it is difficult to see why he cannot attack the attachment on the ground that it was issued without authority. In Dickinson v. Cowley (15 Kan. 269), referred to in the prevailing opinion, a defect in the affidavit upon which the attachment was issued was held to be a fatal defect, and one which might be taken advantage of by a third party. The fatal defect was in stating the grounds of the attachment in the disjunctive, and Mr. Justice Brewer, in delivering the opinion of the court, said that “there was, therefore, no warrant for the issue of the attachment, and the plaintiff in the suit obtained no lien on the goods by the service of the writ.” It was held by the Supreme Court of Wisconsin that the failure to state the amount of the indebtedness in the affidavit for attachment was a fatal defect, and that the subsequent lien-holder might attack the validity of the attachment so obtained. Hawes v. Clement, 64 Wis. 152.
In Siebert v. Switzer (35 Ohio St. 661), it wds held that, while a junior creditor could not take advantage of mere informalities in the attachment, for the purpose of establishing his priority, yet he might show that the attachment was issued without authority of law, and thereby defeat it. In that casé, the affidavit *136and the petition were both filed upon the same day, but the affidavit preceded the petition a short time, and it was therefore held that the clerk had no authority to issue the order of. attachment, and, further, that it was void as against a subsequent creditor. In the present case, the clerk had no authority to issue the order of attachment for the debt not due, and, for the same reason, the order was invalid as against a subsequent creditor. Some authorities are cited which seem to be against the decisions of our own court, but they are based upon statutes unlike our own. As was said in Kohler v. Agassiz, referred to in the prevailing opinion : “The attachment laws of the several states differ in so many particulars, that without the utmost caution in comparing their provisions with our own, we are in constant danger of being led astray, or unduly influenced by decisions apparently in point, but in reality resting on a different basis.”
In Bateman Bros. v. Ramsey (74 Tex. 589), cited as an authority for the ruling of the trial court, it was held that, while the writ of attachment could not be quashed for informalities, a junior attaching creditor might intervene in the suit of the first attaching creditor for the purpose of testing the validity of the debt upon which it was founded; that he might show that the grounds upon which the writ was sued out did not exist, and that the affidavit on which it was predicated was known to be false by the party making it. Where a junior attaching creditor intervenes by motion or interplea, a strict rule limiting the grounds of attack is not justified. It is unlike an attack upon a judgment or an established lien. ITe is contesting an incipient lien, only, and, until it is perfected and determined, it should be held assailable because the writ was improvidently or improperly issued, and, *137especially, upon any ground affecting its validity. Upon the question of the right to contest an illegal attachment in such cases, see, also, Jacoby v. Drew, 11 Minn. 408; Shilling v. Dean, 36 Ill. App. 513.